Citation Nr: 0601039	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  94-13 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1947 to July 1950.  
The veteran died in March 1993 at the age of 63 years.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The matter was remanded by the Board in both March 2000 and 
August 2003.  It is now again before the Board for 
disposition.  


FINDINGS OF FACT

1.  The veteran died in March 1993, at the age of 63 years.  

2.  The certificate of death for the veteran lists his 
immediate cause of death as cardiac arrest, due to, or as a 
consequence of cardiomyopathy.  Lymphoma was listed as a 
significant condition contributing to death.

3.  At the time of the veteran's death, service-connection 
was not in effect for any disability.
 
4.  The preponderance of the evidence demonstrates that the 
veteran was not exposed to ionizing radiation during active 
military service.

5.  The veteran's lymphoma was first manifested many years 
after service, and there is no competent evidence of record 
that such disease is related to his active service.

6.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.


CONCLUSION OF LAW

A service-connected disability did not cause or materially or 
substantially contribute to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's separation examination report; an April 1998 letter 
from the Defense Special Weapons Agency; the appellant's 
assertions; private medical records; and, a copy of the 
veteran's death certificate.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the appellant or on her behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.

				I.  Service Connection 

The appellant's claim is for entitlement to service 
connection for the cause of the veteran's death.  The veteran 
died in March 1993, at the age of 63.  The certificate of 
death for the veteran lists his immediate cause of death as 
cardiac arrest, due to, or as a consequence of 
cardiomyopathy.  Lymphoma was listed as a significant 
condition contributing to death.

At the time of the veteran's death, service connection was 
not in effect for any disability.  It is noted that, by a 
July 1993 rating decision, subsequent to the veteran's death 
which was apparently unbeknownst to the RO, service 
connection for lymphoma due to radiation exposure was denied.   

Essentially, the appellant asserts that the veteran's 
lymphoma, listed as a significant condition contributing to 
the veteran's death on his death certificate, was the result 
of radiation exposure during his active service.  More 
specifically, the appellant has asserted that the veteran was 
exposed to radiation during Operation SANDSTONE, which caused 
him to develop the lymphoma that contributed to his death.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Also, certain chronic diseases, when manifested to a degree 
of 10 percent or more within one year from separation from 
active service may be service-connected even though there is 
no evidence of such disease during the period of service. 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

Service connection based upon exposure to ionizing radiation 
may be established under the provisions of 38 C.F.R. § 
3.309(d).  There are certain types of cancer which are 
presumptively service-connected under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d) if the veteran has "participated in a 
radiation-risk activity."  Lymphomas (except Hodgkin's 
disease) are included on the list of presumptive diseases.  
The veteran's malignant lymphoma, however, is not eligible 
for presumptive service connection because, as will be 
discussed infra, the Board has determined that the veteran 
did not participate in a "radiation-risk activity," as 
defined by the regulation, while in service.  The regulation 
defines "radiation-risk activity" as (A) onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; (B) the occupation of Hiroshima or Nagasaki, Japan; 
(C) Internment as a prisoner of war in Japan under certain 
conditions; and (D) Certain service in Paducah, Kentucky, 
Portsmouth, Ohio, or Oak Ridge, Tennessee.  38 C.F.R. § 
3.309(d)(3)(ii) (2005).  Since it has been determined that 
the veteran did not participate in a defined "radiation-risk 
activity", he is not eligible for presumptive service 
connection for his malignant lymphoma pursuant to 38 C.F.R. 
§ 3.309(d).  Lymphoma, however, is subject to service 
connection as a "radiogenic" disease under the provisions of 
38 C.F.R. § 3.311(b)(2)(xxii).  In order for the disease 
process of lymphoma to be service-connected under 38 C.F.R. 
§§ 3.311, it must be shown that the veteran was exposed to 
ionizing radiation during service and that his lymphoma was 
first manifested five years or more after his radiation 
exposure.  38 C.F.R. § 3.311(b)(5)(iv) (2005).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2005).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2005).  In order to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service-connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3) (2005).

At the outset, the Board notes that the veteran's separation 
examination report is negative for complaints of, or a 
diagnosis of, either a cardiac condition or lymphoma.  Nor is 
there evidence of either a cardiac condition or lymphoma 
until several years after the veteran's separation from 
service in 1950.  In this regard, the Board notes that a 
September 1990 examination report from Phoebe Putney Memorial 
Hospital stated that the veteran was diagnosed as having 
diffuse histiocytic lymphoma in 1984 and that he later 
developed a myocardiopathy, thought to be secondary to 
Adriamycin (which the veteran was taking in connection with 
his lymphoma treatment.  Indeed, August 1984 reports from 
Palmyra Park Hospital, and elsewhere, reflect that the 
veteran had recently been diagnosed as having a diffused 
histiocytic lymphoma.  Records dated in 1978, though, do note 
that the veteran had hypertension.  Moreover, there is no 
competent medical opinion of record relating either a cardiac 
condition or lymphoma to the veteran's active service.  

The Board stresses, though, that the basis of the appellant's 
claim is that the veteran was exposed to radiation during 
Operation SANDSTONE during the period April 15, 1948 through 
May 20, 1948.  Such was argued in the appellant's VA Form 9, 
received April 1994.  Under 38 C.F.R. § 3.309(d)(3)(i), the 
term radiation exposed veteran means, in pertinent part, a 
veteran who while serving on active duty participated in a 
radiation-risk activity.  Under 38 C.F.R. 
§ 3.309(d)(3)(ii)(A), the term radiation-risk activity means 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  Onsite participation, in 
turn, includes both presence at the test site during the 
official operational period of an atmospheric nuclear test or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test.  See 38 C.F.R. § 3.309(d)(3)(iv)(A).  For 
Operation SANDSTONE, the operational period was April 15, 
1948 through May 20, 1948.  See 38 C.F.R. 
§ 3.309(d)(3)(v)(B).  

An April 1998 letter from the Defense Special Weapons Agency 
noted that the veteran's service record at the National 
Personnel Records Center (NPRC) contained only his DD Form 
214.  Thus, the Defense Special Weapons Agency attempted to 
search alternative records in order to reconstruct an outline 
of the veteran's service.  However, the letter states that, 
nonetheless, there were significant gaps, including the 
operational period of Operation SANDSTONE.  Included with the 
letter, though, was a table summarizing the veteran's 
locations for periods both before and after Operation 
SANDSTONE.  It was concluded that available records did not 
document the veteran's participation in Operation SANDSTONE 
and that records of U.S. Army engineer units that 
participated in Operation SANDSTONE do not list the veteran 
as a participant.  

Pursuant to the Board's August 2003 remand, unit Morning 
Reports covering the veteran's unit during the entirety of 
Operation SANDSTONE were obtained.  The veteran's unit was 
shown to be Company A 93rd Engineer Construction Battalion.  
Unit Morning Reports during the period April 15, 1948 through 
May 20, 1948, definitively show that the unit, and the 
veteran, were stationed in Guam during this time.          

Thus, the evidence of record shows that the veteran did not 
have onsite participation during Operation SANDSTONE, the 
basis of the appellant's argument as set forth in the VA Form 
9.  Further, there is no objective evidence of record 
relating the veteran's lymphoma to his active service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. § 3.312.  

In reaching this decision the Board considered the 
appellant's arguments in support of her assertion that the 
veteran's lymphoma was due to in-service radiation exposure 
whilst participating in Operation SANDSTONE.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

In reaching this decision the Board also considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

					II.  VCAA
 
There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a May 2004 letter informed the 
appellant of what the evidence needed to show in order to 
establish entitlement to service connection for the cause of 
the veteran's death.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and her representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the May 2004 letter informed the appellant that that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).      
     
In addition, the January 2003 and October 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help her to obtain 
relevant records necessary to substantiate her claim, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2005), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  She was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2005).  Finally, she 
was notified that VA would obtain the veteran's service 
medical records and other relevant records pertaining to the 
veteran's active duty that are held or maintained by a 
governmental entity, records of relevant medical treatment or 
examination at VA health care facilities or at the expense of 
VA, and any other relevant records held by any Federal 
department or agency which she adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the May 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran inform VA of any 
evidence or information that she thought would support her 
appeal.  The letter further stated that if such evidence was 
in her possession, she was to send it to VA.  Moreover, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  For instance, the SSOC's included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notice letter, 
combined with the SSOC's, clearly comply with the section 
5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board notes that the veteran's service records regarding 
his period of active duty are unavailable from the National 
Personnel Records Center (NPRC), and are thought to have been 
destroyed in a fire in the early 1970's.  The Board is 
mindful that, in a case such as this, where service medical 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and the Board's 
analysis has been undertaken with this heightened duty in 
mind.     

In that regard, the record contains an April 1998 letter from 
the Defense Special Weapons Agency in which an outline of the 
veteran's service was provided, to the extent possible.  
Moreover, the record contains Morning Reports for the 
veteran's unit covering the period April 15, 1948 through May 
20, 1948, which was the operational period for Operation 
SANDSTONE.    

In addition, the record includes a VA Form 21-4142 submitted 
by the appellant, dated June 2004, in which she indicated 
that she had enclosed all of the medical records for the 
veteran from the beginning of his illness until his death.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


